            Case 1:20-cr-00267-KBJ Document 7 Filed 12/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                        :
                                                  :
                       v.                         :    Criminal No. 1:20-cr-267 (KBJ)
                                                  :
 MARVIN WOOTEN,                                   :
                                                  :
                  Defendant.                      :

                                  STATEMENT OF OFFENSE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the defendant, MARVIN WOOTEN (WOOTEN), agree and stipulate

to the facts presented below. These facts are presented for the purpose of demonstrating there is a

factual basis for WOOTEN              plea pursuant to Federal Rule of Criminal Procedure 11, and

do not represent all of the evidence that could have been presented at a trial.

       1.      At all times relevant to this Statement of Offense, WOOTEN was employed as a

teller at the Bureau of Engraving and Printing Credit Union (Credit Union) in the District of

Columbia. The Credit Union was federally insured by the National Credit Union Administration.

       2.      In or about September and October 2018, WOOTEN incurred a debt of

approximately $20,000 to an individual through whom WOOTEN placed unsuccessful sports bets.

WOOTEN was also under pressure to support his young child financially.

       3.      In or about early November 2018, WOOTEN began to embezzle money from the

Credit Union in hopes of gambling successfully with it and repaying his debts.

       4.      On at least 10 separate occasions, WOOTEN took cash from the Credit Union in

amounts of $5,000 to $10,000. WOOTEN would enter the Credit Union vault and sign cash out

                                                                                              cket
            Case 1:20-cr-00267-KBJ Document 7 Filed 12/16/20 Page 2 of 3




      5.       On each of these occasions, after stealing cash from the Credit Union in the District

of Columbia, WOOTEN then knowingly transported the stolen money across state lines to

Maryland.

      6.       In total, from in or about November 2018 through in or about December 2018,

WOOTEN embezzled approximately $105,000 from the Credit Union.

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar Number 4444188



                                      By:    _____________________________
                                             MOLLY GASTON
                                             VA Bar No. 78506
                                             Assistant United States Attorney
                                             Public Corruption & Civil Rights Section
                                             555 4th Street, N.W., 5th Floor
                                             Washington, D.C. 20530
                                             (202) 252-7803
                                             Molly.Gaston@usdoj.gov




                                                 2
    Case 1:20-cr-00267-KBJ Document 7 Filed 12/16/20 Page 3 of 3




12/10/2020
